BIJUR, J.
Plaintiffs sue upon a promissory note for $250; the defense being payment. Defendants exhibited receipts for the face value of the note; but, as to $200 of the money represented by the receipts, plaintiffs testify that it was paid on a prior indebtedness of defendants to plaintiffs. When defendants sought in rebuttal to show that the prior indebtedness had been entirely liquidated, all their proofs were rejected. The evidence was competent and material, and should have been admitted.
Judgment reversed, and new trial granted, with costs to appellants to abide the event. All concur.